Citation Nr: 0004632	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-38 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for fibromyositis, left 
trapezius muscle (minor), currently evaluated as 20 percent, 
to include the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321 (1999). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from December 1954 to November 
1956.

By rating decision in October 1962, service connection was 
granted for fibromyositis, mild, left trapezius muscle.  This 
appeal arises from the May 1996 rating decision from the 
Philadelphia, Pennsylvania Regional Office (RO) that 
increased the evaluation of the veteran's fibromyositis, 
chronic, left trapezius muscle from 10 percent to 20 percent.  
A Notice of Disagreement was filed in June 1996 and a 
Statement of the Case was issued in July 1996.  A substantive 
appeal was filed in August 1996 with a request for a hearing 
before a Member of the Board in Washington, D.C. 

The Board additionally notes that a hearing was scheduled in 
Washington, D.C., before a member of the Board in February 
2000 pursuant to the veteran's request on the August 1996 
substantive appeal.  The veteran failed to report for this 
hearing.  Consistent with the December 1999 hearing notice 
letter to the veteran, as he failed to appear for the Board 
hearing, and a request for a postponement has not been 
received, this case is being processed as though the hearing 
request has been withdrawn.  See 38 C.F.R. § 20.702.

The issue of entitlement to an extraschedular rating for the 
service connected fibromyositis, left trapezius muscle is the 
subject of the Remand decision below.


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 20 percent 
for fibromyositis of the left trapezius muscle (minor) is 
plausible, and all relevant evidence necessary for equitable 
disposition of the appeal has been obtained by the RO.

2.  The manifestations of the veteran's fibromyositis of the 
left trapezius muscle (minor) do not demonstrate limitation 
of motion of the left arm to 25 degrees from the side. 


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for fibromyositis of the left trapezius muscle 
(minor) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5021, 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he complained 
of back pains in June 1956.  

By rating action of July 1964, service connection for 
fibromyositis, chronic, left trapezius muscle was granted.  

In March 1963, the veteran wrote to the VA concerning a 
claim.  The letter was written on a letterhead from the 
Department of Finance of the University of Puerto Rico.  In 
an Income, Net Worth and Employment Statement received in 
1970, the veteran reported that he was employed as a teacher.  
In a similar statement submitted in 1995, the veteran 
reported that he completed four years of college and had a 
Master's degree.  He indicated that he last worked in 1993 as 
a teacher, and that he did not quit his last employment due 
to his physical condition.  He denied any hospitalizations 
during the past 12 months.  

In June 1995, the veteran filed a claim for an increased 
rating for his service connected left shoulder disability.  

On a February 1996 VA medical examination, the veteran stated 
that his profession was a waiter.  His left shoulder problem 
prevented him from working in his profession.  He was on no 
medication for the left shoulder disability.  The veteran was 
right handed.  On examination, the neuromuscular function was 
normal.  There was impairment of the motion of the left 
shoulder:  adduction was limited to 90 degrees, forward 
flexion was limited to 80 degrees, external rotation was 
limited to 60 degrees, and internal rotation was limited to 
60 degrees.  The diagnoses included chronic left shoulder 
pain.

On a March 1996, VA mental status examination, the veteran 
reported last working in 1993 as a bartender.  He reported 
having had this job for 16 years.  He reported working as a 
school teacher for many years but could not remember the 
dates of such employment.

By rating action of May 1996, the evaluation of the veteran's 
fibromyositis, chronic, left trapezius muscle was increased 
from 10 percent to 20 percent.  The current appeal to the 
Board arises from this action.

On an October 1996 medical report pertaining to treatment of 
a nervous disorder, the veteran reported that he quit his 
last job which he had previously found pleasurable because he 
couldn't bear to go to work and felt increasingly lonely.  On 
this same medical report, he reported being a high school 
algebra and geometry teacher for approximately 30 years.  He 
quit this job in 1995.

On a November 1996 VA examination, the veteran complained of 
pain in the upper left shoulder that began about ten years 
ago.  The veteran had additional medical problems and it was 
reported that he was unable to work due to his medical 
problems.  On examination, the grip was diminished on the 
left hand as opposed to the right.  He had poor resistance 
against pressure in the left shoulder as compared to the 
right shoulder.  His strength was diminished in the left 
shoulder.  There was no evidence of muscle herniation or 
muscle penetration in the left upper extremity.  The range of 
motion was forward elevation to 100 degrees and internal 
rotation to 90 degrees.  The x-rays of the left shoulder were 
essentially normal.  The diagnoses included fibromyositis of 
the left shoulder, by history.   

Associated with the file were VA outpatient records that 
include a VA outpatient record from November 1997, that notes 
that the veteran was seen for a follow up visit regarding 
complaints of recurrence of left neck and shoulder pain.  He 
denied any recent trauma to explain the exacerbation.  There 
were extremely severe areas of tenderness over the left 
trapezius muscle consistent with trigger points.  There was 
full range of motion of the left shoulder except during 
extreme overhead abduction.  It was noted that there was a 
question whether it was limited by trapezius muscle pain.  
The assessment included probable myofascial pain syndrome.  
Additionally, on a VA primary care follow up in February 
1998, in relevant part, it was noted that the veteran 
reported left neck and shoulder pain, the veteran said he was 
told it was fibromyalgia.  It was chronic and stable.  
Probable myofascial pain syndrome was noted.  

On a VA joint examination in November 1997, the veteran 
complained of increased pain in the region of his left 
shoulder near the left scapula.  The pain and tenderness was 
worse to the point where the veteran was not able to sleep on 
his left side, and also he was not able to move his shoulder.  
He said that movement aggravated his pain.  He was currently 
taking medication and heat for the left shoulder.  On 
examination there was a tender spot in the region of the back 
on the superior border of the scapula on the medial aspect 
about one and a half inches from the base of the skull and 
one and a half inches from the lateral border of the spine.  
The spot was very tender and reproduced the veteran's pain 
exactly.  The veteran's range of motion of the shoulder was 
flexion from 0 to 170 degrees bilaterally.  The last 10 
degrees of flexion caused the veteran to have pain in the 
region of the back where the tender point was, but not in the 
region of the shoulder.  Forward flexion abduction was from 0 
to 170 degrees bilaterally, again the last 10 degrees of 
abduction caused the veteran to have pain in the back.  
Extension was from 0 to 85 degrees bilaterally, and there was 
no pain.  Repetitive motion of abduction and flexion did not 
cause the veteran pain in the shoulder, but the last 10 to 15 
degrees of flexion and abduction caused the veteran to have 
pain in the back.  There was no incoordination or easy 
fatigability.  There was no loss of range of motion except in 
the last ten degrees because of pain in the back.  The 
impression included that it was not believed that the veteran 
had arthritis of the shoulder, given the fact of his normal 
range of motion.  It was believed that the veteran's pain and 
restrictive range of motion for the last ten degrees was due 
to the fibromyalgia of the back.  

On a VA general medical examination in December 1997, the 
veteran had unexplained tenderness of the muscles of the left 
upper paravertebral part of his back and the medial shoulder 
girdle.  His general medical status was unchanged since the 
examiner's last examination report in February 1996.  The 
left shoulder motion was still impaired as previously 
described.  The diagnoses included limitation of motion of 
the left shoulder, which was the result of pain of the upper 
back and shoulder muscles.

In late 1998, the veteran was hospitalized for treatment of 
mental illness.  He reported being a retired school teacher. 

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's representative has indicated that the mandates 
of Fenderson v. West, 12 Vet. App. 119 (1999), be followed in 
this case.  In Fenderson, the United States Court of Appeals 
for Veterans Claims held that there is a distinction between 
an original rating and a claim for an increased rating and 
indicated that at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  As 
the current claim for an increased rating for fibromyositis 
of the left trapezius muscle involves an increased rating 
rather than an appeal of a rating assigned in connection with 
a grant of service connection, the mandates of the Fenderson 
case do not apply in adjudicating this claim.

The veteran is currently assigned a 20 percent evaluation for 
fibromyositis of the left trapezius muscle under Diagnostic 
Code (DC) 5021-5201 of VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  

Diagnostic Code 5021 involves myositis:  The disease under 
diagnostic code [5021] will be rated on limitation of motion 
of affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5021 (1999).

Under Diagnostic Code 5201, for arm, limitation of motion:  a 
20 percent rating is warranted for limitation of motion 
midway between side and shoulder level (minor).  A 30 percent 
rating is warranted for limitation of motion to 25 degrees 
from side (minor).  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1999).  

The veteran's fibromyositis, left trapezius muscle (minor) 
does not meet the criteria for a rating in excess of 20 
percent under DC 5201 as the veteran's range of motion of the 
left shoulder is not limited to 25 degrees from the side.

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995).  On the November 1997 VA examination, 
the examiner indicated that repetitive motion of abduction 
and flexion did not cause pain in the shoulder, there was no 
incoordination or easy fatigability.  There was pain to the 
back that affected left shoulder movement, however, not to 
the extent of limitation of motion to 25 degrees from the 
side.  Therefore, the preponderance of the evidence 
establishes that a rating greater than 20 percent is not 
warranted.


ORDER

Entitlement to a rating in excess of 20 percent for 
fibromyositis, left trapezius muscle is denied.


REMAND

The veteran has contended that his service connected 
fibromyositis of the left trapezius muscle prevented him from 
working at his profession of bartender.  This statement 
raises the issue of whether an extraschedular rating is 
warranted.  In exceptional cases where a schedular evaluation 
is found to be inadequate, the RO may refer a claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (1999).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the RO has not adjudicated the issue of 
entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) (1999).  This must be accomplished.  
Moreover, the veteran should be asked to submit evidence to 
support his allegation that this left shoulder disability 
caused marked interference with his employment or results in 
frequent periods of hospitalization.  In this regard, the 
duty to assist obligates the VA to advise the veteran of the 
relevance of his or her employment records in a claim for an 
extraschedular evaluation.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197 (1997).

Under the circumstances of this case, the Board finds that 
additional development of this issue is required.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experienced marked 
interference with employment or that he 
has had frequent periods of 
hospitalization due to his service 
connected fibromyositis of the left 
trapezius muscle.  This evidence may 
include records pertaining to lost time 
or sick leave used due to the 
fibromyositis of the left trapezius 
muscle, any correspondence from an 
employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.

2.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service 
connected fibromyositis of the left 
trapezius muscle pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the determination 
is adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, any applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond.

3.  The case should then be returned to 
the Board for further appellate review.  
The purpose of this REMAND is to afford 
the veteran due process of law and to 
develop the evidence.  The Board 
intimates no opinion as to the ultimate 
outcome of the case as regards the claim 
of extraschedular consideration under 38 
C.F.R. 
§ 3.321(b)(1) for the service connected 
fibromyositis of the left trapezius 
muscle.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

